Abatement Order filed May 14, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                                NO. 14-18-00513-CR
                                   ____________

                     RUBEN NOEL ORNELAS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 16-CR-3172

                            ABATEMENT ORDER

      Appellant is represented by appointed counsel on appeal, Winston E.
Cochran. On April 30, 2019, attorney Greg Russel filed a motion to substitute as
appellate counsel because appellant retained him for representation. Accordingly,
we enter the following order.

      We ORDER the judge of the 212th District Court to consider Greg Russel’s
request to substitute. The judge shall see that a record of any hearing is made, and
shall order the trial clerk to forward a record of the hearing and a supplemental
clerk’s record containing any orders permitting current counsel to withdraw and
allowing Greg Russel to substitute. Those records shall be filed with the clerk of
this court within 15 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court.



                                   PER CURIAM




Panel Consists of Justices Wise, Jewell, Hassan.